UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7012


ROGER EARL COLEY,

                     Plaintiff - Appellant,

              v.

ANNIE COOPER; FROIST KNIGHT; BRIAN PATRICK LIVECCHI; THOMAS
SEIGHMAN; JUDGE W. RUSSELL DUKE, JR.; JUDGE FRANK R. BROWN;
JAMES K. ANTINORE; STEVEN A. GRAHAM,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-ct-03047-BO)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Earl Coley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roger Earl Coley appeals the district court’s order dismissing without prejudice

his 42 U.S.C. § 1983 (2012) action. * On appeal, we confine our review to the issues

raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because his informal brief does not

challenge the basis for the district court’s disposition, Coley has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment. We deny Coley’s motion objecting to the terms of the Prisoner Litigation

Reform Act. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




       *
         Although the district court dismissed Coley’s action without prejudice, we have
jurisdiction over this appeal because the district court’s order makes clear that Coley
could not “save his action by merely amending his complaint.” Goode v. Cent. Va. Legal
Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015) (internal quotation marks omitted).


                                            2